Title: From Thomas Jefferson to Thomas Munroe, 24 April 1805
From: Jefferson, Thomas
To: Munroe, Thomas


                  
                     Aprl 24. 05.
                  
                  Th: Jefferson presents his compliments to mr Munroe. he recieved some time ago a parcel of sheet iron from mr Latrobe but, without knowing exactly how much, he had supposed it double the quantity stated in the papers furnished by mr Munroe. at least he thinks he ordered double the quantity. nevertheless presuming this to be what was furnished him, & which was ordered on his private account, he will answer it to mr Lenthall. he returns the account in the name of the Superintendant, and retains that stated against himself. he presumes it was stated in both forms, to meet the case either the one way or the other as it should be.
               